Citation Nr: 0518488	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-38 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The appellant served in the Philippine Commonwealth Army, 
including the recognized guerrillas, from November 1944 to 
March 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines. 

In April 2005, the appellant testified at a hearing before 
the Veterans Law Judge, who is deciding the claim.  At the 
hearing, the appellant submitted additional evidence and 
waived initial consideration of the evidence by the RO.  
Also, the Veterans Law Judge granted the motion to advance 
the case on the Board's docket.  A transcript of the hearing 
is in the record.


FINDING OF FACT

Post-traumatic arthritis is not currently shown. 


CONCLUSION OF LAW

Post-traumatic arthritis was not incurred in or aggravated by 
service, and service connection for post-traumatic 
osteoarthritis may not be presumed.  38 U.S.C.A. §§ 107, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.1y, 3.40, 
3.41, 3.203, 3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

In a letter, dated in March 2004, the RO provided the veteran 
with pre-adjudicatory VCAA notice as required by law.  The 
VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  He was also informed that there was 
a presumption of service connection for certain prisoner-of-
war related diseases.  And since the appellant was claiming 
prisoner-of-war status, he was notified that the record had 
not established his prisoner-of-war status.  

The appellant was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
given 60 days to respond.  In the statement of the case, 
dated in September 2004, the RO cited 38 C.F.R. § 3.159, 
including the provision that the claimant provide any 
evidence in his possession that pertained to a claim.  And at 
the hearing in April 2005, the appellant was again informed 
to submit any evidence in his possession that supported his 
claim. 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

Regarding the timing of the notice of 38 C.F.R. §  3.159, 
which came after the initial adjudication of the claim, the 
timing-of-notice error was sufficiently remedied by the RO in 
the statement of the case and by the Board at the hearing 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and he did submit additional argument and evidence, 
and the opportunity to addressed the issue at a hearing.  For 
this reason, the appellant was not prejudiced by the delay in 
providing this element of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. _ (2005). 
In light of the above, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  At the hearing, the appellant was 
given 60 days to submit additional medical and military 
records. Since then as the appellant has not identified or 
submitted any other evidence and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background 

A copy of an order of the Philippine Army, dated in November 
1941, shows that the appellant was called to active duty. 

A copy of a February 1946 Affidavit of Philippine Army 
Personnel, signed by the appellant, discloses that he 
reported that he was inducted into the United States Armed 
Forces Far East (USAFFE) in November 1941 and that he was a 
prisoner of war (POW) from April 1942 to October 1942 at Camp 
O'Donnell.  He also reported that he did not incur any wounds 
or illness during service. 

In an affidavit, dated in February 1946, R.C. stated that the 
appellant was in his unit in Bataan until the surrender in 
April 1942. 

In an affidavit, dated in February 1946, M.R. stated that the 
appellant received military pay from January 1945 to January 
1946. 

In an affidavit, dated in June 1946, H.H. stated that the 
appellant surrendered with his unit in April 1942 and joined 
the Bataan Death March to Camp O'Donnell. 

In affidavits, dated in November 1954, July 1998, July 1999, 
and July 2001, E.C., C.L., A.E., J.F., F.A., and A.M. stated 
that they were POWs along with the appellant at Camp 
O'Donnell. 

In July 1969, the Armed Forces of the Philippines reported 
that the appellant completed over 27 years of service, 
beginning in November 1941.  In May 1989, essentially the 
same information was reported, and there was no documentation 
that the appellant was a POW. 

In March 1972, the government of the Philippines issued a 
certificate that the appellant was a POW at Camp O'Donnell.  
A similar POW document was issued by the Philippine 
government in February 1988 and in January 2000. 

In joint affidavits, dated in March and August 1972, D.P., 
A.G., C.L., and E.C. stated essentially that the appellant 
suffered a bullet wound in the left thigh during the Death 
March from Bataan to Camp O'Donnell. 

In April 1972, the service department, that is, the 
Department of the Army that is authorized to determine the 
status of persons claiming service in the Philippine 
Commonwealth Army, verified the appellant's service beginning 
November 23, 1944, and terminating March 6, 1946, which 
included recognized guerrilla service and service in the 
regular Philippine Army.  It was determined that he did not 
have POW status.  A similar report was sent to the appellant 
in November 2004. 

In November 1998, the appellant reported that he was captured 
in April 1942 and that he was physically mistreated and 
tortured.  He reported that during captivity he worked on a 
grave detail and he experienced numbness or weakness in the 
arms and legs and swelling in the joints and muscles. 

In July 2000, X-rays revealed osteoarthritis of the cervical 
and lumbar segments of the spine. 

In statements, dated in July 2001 and October 2003, a private 
physician reported that since July 2000 the appellant had 
been treated for osteoarthritis.  
In April 2005, the appellant testified that while a POW he 
worked on a burial detail, and he believed that the strenuous 
work was a factor causing arthritis in his back, shoulder, 
fingers and knees.  He stated that he started to have knee 
pain after his POW experience in 1942 and that in 1992 he 
started to see a physician for arthritis. 

Law and Regulations 
Philippine Service and POW Status 

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, while such forces 
were in the service of the Armed Forces of the United States 
is deemed to have been active service for the purpose of 
establishing eligibility for VA disability compensation.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d). 

For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, or June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.41(a). 

Active service as a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United  States will 
include a prisoner-of-war status immediately following a 
period of active duty, or a period of recognized guerrilla 
service.  38 C.F.R. § 3.41(b). 

The Department of Veterans Affairs shall accept the findings 
of the appropriate service department that a person was a 
prisoner of war during a period of war.  38 C.F.R. § 3.1y. 

For the purpose of establishing eligibility to compensation, 
the Department of Veterans Affairs may accept evidence of 
service submitted by a claimant or sent directly to the 
Department of Veterans Affairs by the service department, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence is a document issued by the service 
department.  
38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the Department of Veterans Affairs 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c). 

Principles Relating to Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for arthritis as a chronic 
disease, if it was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  Service connection for post-traumatic arthritis may 
be granted as a prisoner-of-war related disease, if the 
veteran was a former prisoner of war and post-traumatic 
arthritis is manifested to a degree of 10 percent or more at 
any time after discharge.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis 

The finding of the Department of the Army that the appellant 
had recognized guerrilla service and served in the regular 
Philippine Army from November 23, 1944, to March 6, 1946, is 
binding on VA for the purpose of establishing eligibility for 
VA disability compensation.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41, 3.203.  

While there is other evidence, namely, an order of the 
Philippine Army, showing the call to active duty in November 
1941, and documents of the Armed Forces of the Philippines 
with essentially the same information, dated in 1969 and 
1989, which conflict with the beginning date of service 
determined by the Department of the Army, as the documents 
were prepared by agencies of the Philippine government, the 
evidence cannot be accepted as proof of military service 
prior to November 1944 in the absence of substantiating 
evidence in the records of the Department of the Army.  Duro 
v. Derwinski,  2 Vet.App. 530, 531 (1992). 
As for the appellant asserting POW status, VA is bound by the 
finding of the service department that a person was a 
prisoner of war during a period of war, unless a reasonable 
basis exists for questioning it.  38 C.F.R. § 3.1y.  

In this case, however, the Department of the Army was unable 
to find that the appellant was a prisoner of war.  The 
evidence favorable to the appellant's assertion of POW status 
consists of the appellant's own affidavit, statements, and 
testimony, as well as, the affidavits of several former 
servicemen, and certificates issued by the Philippine 
government declaring that the appellant was a POW from April 
to October 1942, following the Bataan Death March.  

The evidence against POW status consists of the verification 
by the Department of the Army that the appellant's service 
began November 23, 1944. 

Since the dates of captivity, April to October 1942, preceded 
the verified beginning date of service, November 23, 1944, 
the appellant cannot attain POW status for the purposes of VA 
disability compensation for the period of time, which has not 
been verified by the Department of the Army. 

Also, since the asserted POW status preceded the period of 
active service, the provision of 38 C.F.R. § 3.41(b), 
pertaining to prisoner-of-war status "immediately following 
a period of active duty or a period of recognized guerrilla 
service," does not apply.  VAOPGCPREC 14-94. 

Since the appellant does not have POW status for the purpose 
of VA disability compensation, the presumption of service 
connection for post-traumatic arthritis as a prisoner-of-war 
related disease does not apply.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Moreover, the medical evidence fails to support the claim 
that the appellant has post-traumatic osteoarthritis.  The 
record shows that X-rays in 2000 revealed osteoarthritis of 
the cervical and lumbar segments of the spine and treatment 
of osteoarthritis since then.  There is no medical evidence, 
documenting post-traumatic osteoarthritis or any other type 
of arthritis contemporaneous with the appellant's verified 
service from November 1944 to March 1946, or that arthritis 
of any type was manifested within one year of separation from 
service.  As referred to above, osteoarthritis by X-ray was 
first documented in 2000, more than fifty years after 
separation from service.  Even with a history of arthritis, 
dating to 1992, there is over a forty-year period without 
medical evidence of arthritis of any type. 

As for appellant's testimony, relating arthritis to service, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  The veteran as a layperson 
is not competent to offer a medical diagnosis or opinion and 
consequently his testimony does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for post-traumatic 
arthritis on a direct basis or on a presumptive basis, and 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

ORDER

Service connection for post-traumatic osteoarthritis is 
denied.



____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


